 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN JOSE DIVISION
11
12                                             )
     GERALD JOSEPH LOVOI, derivatively on      )   Case No. 19-cv-07303-LHK
13                                             )
     behalf of NETFLIX, INC.,
                                               )
14                                             )
                          Plaintiff,           )
     v.                                            [PROPOSED] ORDER GRANTING
15                                             )   MOTION FOR CONSOLIDATION OF
                                               )
16   REED HASTINGS, et al.                     )   RELATED CASES AND APPOINTMENT
                                               )   OF LEAD PLAINTIFF AND LEAD AND
17                        Defendants,          )   LIAISON COUNSEL
     -and-                                     )
18                                             )
     NETFLIX, INC.,                            )
19                                             )   DATE:        June 25, 2020
                          Nominal Defendant.   )   TIME:        1:30 P.M.
20                                             )   JUDGE:       Hon. Lucy H. Koh
                                               )   CRTRM:
21                                             )
                                               )
22                                             )   Complaint Filed: November 6, 2019
                                               )
23                                             )
                                               )
24                                             )
25
     [Caption Continued on Next Page]
26
27
28

     [PROPOSED] ORDER GRANTING MOTION FOR CONSOLIDATION OF RELATED CASES AND
     APPOINTMENT OF LEAD PLAINTIFF AND LEAD AND LIAISON COUNSEL
     Case No. 19-cv-07303-LHK
 1                                          )
     DION WILLIAMS MOORE, et al.,           ) Case No. 19-cv-07748-LHK
 2                                          )
     derivatively on
     behalf of NETFLIX, INC.,               )
 3                                          )
                                            )
 4                      Plaintiffs,         )
     v.                                     )
 5                                          )
     REED HASTINGS, et al.                  )
 6                                          )
                       Defendants,          ) Complaint Filed: November 25, 2019
 7                                          )
     -and-
                                            )
 8                                          )
     NETFLIX, INC.,                         )
 9                                          )
                       Nominal Defendant.   )
10                                          )
                                            )
11                                          )
                                            )
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING MOTION FOR CONSOLIDATION OF RELATED CASES AND
     APPOINTMENT OF LEAD PLAINTIFF AND LEAD AND LIAISON COUNSEL
     Case No. 19-cv-07303-LHK
 1             Having considered the application by plaintiff Dion Williams Moore to consolidate all
 2   cases, and to approve selection of lead and liaison counsel, and for good cause shown, the Court
 3   hereby enters the following Order:
 4             1.     The above-captioned actions are hereby consolidated for all purposes into one
 5   action.
 6             2.     These actions shall be referred to herein as the “Consolidated Derivative
 7   Actions.” This Order shall apply to the Consolidated Derivative Actions and to each case that is
 8   subsequently filed in this Court or transferred to this Court that relates to the same subject matter
 9   as in the Consolidated Derivative Actions.
10             3.     Every pleading in this Consolidated Action shall bear the following caption:
11                                 UNITED STATES DISTRICT COURT
12                               NORTHERN DICTRICT OF CALIFORNIA
13                                          SAN JOSE DIVISION
14                                                )
     IN RE NETFLIX, INC. DERIVATIVE               ) Case No.: 19-cv-07303-LHK
15   LITIGATION                                   )
                                                  )
16                                                )
     This Document Relates To:                    )
17                                                )
     ALL DERIVATIVE ACTIONS                       )
18                                                )
                                                  )
19
20             When a pleading is intended to apply to all actions, the words “All Derivative Actions”

21   should be inserted in the caption. When a pleading is intended to apply to fewer than all actions,
22   the docket number of each individual action and the last name of the first named plaintiff shall be

23   inserted in the caption.
24             4.     This Court requests the assistance of counsel in calling to the attention of the

25   Clerk of this Court the filing or transfer of any case which might properly be consolidated as part

26   of this Consolidated Derivative Action.
27             5.     A Master Docket and Master File shall be established for the Consolidated
28   Derivative Actions. The Master File shall be Case No.: 19-cv-07303-LHK.                  All orders,
     [PROPOSED] ORDER GRANTING MOTION FOR CONSOLIDATION OF RELATED CASES AND
     APPOINTMENT OF LEAD PLAINTIFF AND LEAD AND LIAISON COUNSEL
     Case No. 19-cv-07303-LHK
                                                     -1-
 1   pleadings, motions and other documents shall, when filed and docketed in the Master file, be
 2   deemed filed and docketed in each individual case to the extent applicable. When an order,
 3   pleading motion or document is filed with a caption indicating that it is applicable to fewer than
 4   a1l of these consolidated actions, the clerk shall file such pleadings in the Master File and note
 5   such filing in the Master Docket and in the docket of each action referenced.
 6           6.      Gainey McKenna & Egleston are hereby appointed as Lead Counsel for Plaintiffs
 7   and Brodsky & Smith, LLC is hereby appointed liaison counsel for Plaintiffs. Lead counsel shall
 8   have the sole authority and discretion over the following matters on behalf of all plaintiffs in
 9   their respective cases: (a) the initiation, response, scheduling, briefing and argument of all
10   motions, (b) the scope, order and conduct of a1l discovery proceedings, (c) the designation of
11   which attorneys may appear at hearings and conferences with the Court, (d) the timing and
12   substance of any settlement negotiations with defendants, and (e) other matters concerning the
13   prosecution and resolution of the respective cases. No other attorney is authorized to undertake
14   any action on behalf of the derivative plaintiffs without the express authorization of lead counsel.
15   Defendants’ counsel may rely upon agreements made with lead counsel and such agreements
16   shall be binding on all plaintiffs.
17           7.      Within 30 days of appointment, Plaintiffs shall file a Consolidated Amended
18   Complaint or designate an existing complaint to the be operative complaint. Thereafter, the
19   parties shall promptly meet and confer regarding a schedule for Defendants’ response to the
20   operative complaint. Until an operative complaint is filed or designated, and as previously
21   agreed among the parties, Defendants shall have no obligation to respond to any existing
22   complaint.
23           IT IS SO ORDERED.
24
25           March 13, 2020
     Dated: _____________                                 _________________________________
                                                          Honorable Lucy H. Koh
26                                                        District Court Judge
27
28

     [PROPOSED] ORDER GRANTING MOTION FOR CONSOLIDATION OF RELATED CASES AND
     APPOINTMENT OF LEAD PLAINTIFF AND LEAD AND LIAISON COUNSEL
     Case No. 19-cv-07303-LHK
     Respectfully submitted by:
 1
 2
 3    BRODSKY & SMITH, LLC

 4
      s/ Evan J. Smith
 5    Evan J. Smith, Esq. (SBN 242352)
 6    esmith@brodskysmith.com
      Ryan P. Cardona, Esq. (SBN 302113)
 7    rcardona@brodskysmith.com
      9595 Wilshire Blvd., Ste 900
 8    Beverly Hills, CA 90212
 9    Telephone: (877) 534-2590
      Facsimile: (310) 247-0160
10
      Proposed Liaison Counsel for Plaintiffs
11
12
      GAINEY McKENNA & EGLESTON
13    Thomas J. McKenna
      Gregory M. Egleston
14    501 Fifth Avenue, 19th Floor
      New York, NY 10017
15
      Telephone: (212) 983-1300
16    Facsimile: (212) 983-0383
      Email: tjmckenna@gme-law.com
17    Email: gegleston@gme-law.com
18    Proposed Lead Counsel for Plaintiffs
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING MOTION FOR CONSOLIDATION OF RELATED CASES AND
     APPOINTMENT OF LEAD PLAINTIFF AND LEAD AND LIAISON COUNSEL
     Case No. 19-cv-07303-LHK
